Citation Nr: 0834762	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for a back disability 
to include as secondary to a service-connected disability.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from August 2005, June 2006 and November 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO) which denied service 
connection for hepatitis C; confirmed and continued a 
previous denial of service connection for residuals of a 
fracture of D11 to D12; denied service connection for a back 
disability as secondary to a service-connected disability; 
and denied entitlement to a TDIU.  

In a June 2006 rating decision, the RO reopened and denied 
service connection for a back condition.  

The issues of entitlement to service connection for hepatitis 
C; entitlement to service connection for a back disability, 
to include as secondary to a service-connected disability; 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1986 rating decision, the RO 
denied service connection on a direct basis for residuals of 
a fracture of D11 to D12.
 
2.  Evidence received since the August 1986 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a back disability. 


CONCLUSIONS OF LAW

1.  The August 1986 rating decision which denied service 
connection for residuals of a fracture of D11 to D12 is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  The evidence received subsequent to the August 1986 
rating decision is new and material; the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In January 2005 and July 2006 letters, VA informed the 
veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  

April 2006 and August 2006 letters provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the veteran's initial rating decisions.   
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing corrective 
notice.  The RO readjudicated the case in subsequent April 
2007 statements of the case.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  Although VA did not 
provide the veteran with adequate notice in regard to new and 
material evidence, in light of the Board's favorable decision 
on that issue, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The veteran's service treatment records, VA treatment 
records, private treatment records, and various lay 
statements have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the veteran's claim 
for service connection on a direct basis for residuals of a 
fracture of D11 to D12 in an August 1986 rating decision.  
The RO reopened and denied service connection in residuals of 
a fracture of D11 to D12 in August 2005 because there was no 
evidence of a chronic back disability related to service.  In 
a March 2006 rating decision, the RO denied the veteran's 
claim of service connection for a back condition.  In a June 
2006 rating decision, the RO denied the claim for service 
connection for a back disability as secondary to a service-
connected disability on a de novo basis.  The Board, however, 
is required to determine whether new and material evidence 
has been presented before it can reopen the direct service 
connection claim and readjudicate service connection or other 
issues going to the merit.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to credibility no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
If the Board determines that the evidence submitted is new 
and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The evidence of record at the time of the veteran's last 
final rating decision in August 1986 consisted of the 
veteran's service treatment records; private treatment 
records dated from 1983 to 1985 which reflect work-related 
back injuries; and a March 1986 VA examination.  At the time 
of the August 1986 rating decision, the RO denied service 
connection because residuals of fractures of D11 and D12 were 
not found on examination.  The Board finds that new and 
material evidence in this case must establish that the 
veteran has a current back disability related to his in-
service injury.  

Evidence received subsequent to the August 1986 rating 
decision, pertinent to the veteran's claims, includes: (1) VA 
treatment records dated from 2004 to 2007; (2) a July 2008 
letter from the veteran's VA physician; and (3) various lay 
statements.

The Board finds that the new evidence submitted is material.  
VA treatment records and a letter from the veteran's VA 
physician establish current treatment for low back pain and 
arthralgia, and reflect a diagnosis of mild multilevel 
degenerative disc disease and osteoarthritic changes in the 
back.  New evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim.  Accordingly, 
the Board finds that the appellant has submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a back disability on a direct 
basis.  With respect to the veteran's claim for service 
connection for a back disability as secondary to a service-
connected disability, the Board notes that this issue is not 
subject to the requirement of new and material evidence as 
the prior August 1986 rating decision only considered service 
connection on a direct basis.  Thus, the RO, in a June 2006 
rating decision denied secondary service connection on a de 
novo basis.  However, as explained in the REMAND below, 
further development is necessary on this issue on a direct 
and secondary service connection basis before the Board can 
address the merits of the veteran's claim.


ORDER

The claim of entitlement to service connection for a back 
disability is reopened, and to this extent only, the appeal 
is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claims.

1.  Hepatitis C

In his January 2004 claim, the veteran stated that he 
contracted hepatitis C due to blood transfusions in Spain and 
in Germany in 1979.  The veteran also indicated that VA 
medical records dated in 1991 contain information on a blood 
condition.  

A December 2004 VA treatment report noted that the veteran 
was recently diagnosed with hepatitis C.  A 1979 blood 
transfusion was noted as a risk factor for hepatitis C.  The 
veteran was also noted to have tattoos.  

Service treatment records from Spain are associated with the 
claims file.  Service treatment records also show that the 
veteran was hospitalized for three months at the 2nd General 
Hospital, Landstuhl, Germany from June 15, 1980 to August 15, 
1980.  These records have not been associated with the claims 
file.      

The RO should obtain VA treatment records dated in 1991, 
updated VA treatment records, and hospital treatment records 
from the 2nd General Hospital, Landstuhl, Germany and should 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")  

The veteran should be afforded an opportunity to submit 
additional evidence in support of his claims.  The RO should 
take any additional development as deemed necessary.  If the 
RO finds that a VA examination is necessary for disposition 
of the claim, the veteran should be afforded such.

2.  Back Disability

Service treatment records show that the veteran was in an 
automobile accident in June 1980.  At that time, he was 
diagnosed with compression fractures to the dorsal vertebrae, 
D11-D12.  Post-service treatment records show that the 
veteran sustained three separate work-related back injuries 
in 1983, 1984, and 1985, resulting in a compression fracture 
of the L3 vertebrae.  A March 1986 VA examination showed no 
x-ray evidence of a fracture, bony abnormality, or arthritic 
changes in the dorsal spine.  

Current VA treatment records reflect chronic low back pain, a 
compression fracture of L3 vertebra, and mild multilevel 
degenerative disc disease and osteoarthritic changes.  The 
veteran contends that a current back condition is related to 
his service-connected status post left femur fracture with 
avascular necrosis of the left hip with one-half inch 
shortening.  

The veteran has not yet been afforded a VA examination to 
address the etiology of a current back disability.  Evidence 
shows that the veteran has a current diagnosis of mild 
multilevel degenerative disc disease and osteoarthritic 
changes in addition to a work-related compression fracture of 
the L3 vertebra.  The Board finds in light of the "low 
threshold" as announced in McLendon v. Nicholson, that remand 
for a VA examination is necessary to determine if the veteran 
has a current back disability that is likely related to 
service or to a service-connected disability, versus post-
service back injuries. 

3.  TDIU

In a November 2007 statement, the veteran's representative 
contends that entitlement to a TDIU is inextricably 
intertwined with issues of service connection on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Accordingly, the Board will defer appellate consideration of 
the veteran's claim of entitlement to a TDIU, pending 
resolution of his claims for service connection.

The veteran should be afforded an opportunity to submit 
additional evidence in support of his claims.  The RO should 
take any additional development as deemed necessary.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any 
outstanding VA treatment reports to 
include any VA treatment reports dated 
in 1991.      

2.  The RO should attempt to obtain any 
outstanding service treatment records, to 
include hospitalization records from 
Germany, from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and its Liaison Office and should 
continue to search for such records or 
get confirmation that further efforts to 
locate them would be futile.  If 
appropriate, the RO should notify the 
veteran of an inability to obtain such 
records.  In addition, an attempt should 
be made to obtain records from alternate 
sources including records from the 2nd 
General Hospital, Landstuhl, Germany from 
June 15, 1980 to August 15, 1980.

3.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine 
if further development is warranted.  The 
RO should take any additional development 
as deemed necessary.  If the RO finds 
that a VA examination is warranted for 
disposition of the veteran's claim of 
entitlement to service connection for 
hepatitis C, the veteran should be 
afforded such.

4.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if the veteran has 
a currently diagnosed back disability 
etiologically related to service or to a 
service-connected disability, versus 
post-service back injuries.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should 
identify any current back disability and 
should state:

(A) Whether it is at least as likely as 
not that such disability was incurred in 
service;

(B) Whether it is at least as likely as 
not that such disability is due to or the 
result of, or in the alternative, 
permanently aggravated by the veteran's 
service-connected left leg disability;

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms. 

The VA examiner should specifically 
address findings in the service treatment 
records, and should address post-service 
back injuries which occurred in 1983, 
1984, and 1985.  A complete rationale for 
all opinions and conclusions should be 
provided.  

5.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine 
if further development is warranted on 
the issue of entitlement to a TDIU.  The 
RO should take any additional development 
as deemed necessary to include scheduling 
the veteran for a VA examination, if 
deemed necessary.

6.  The RO should review the case again 
based on the additional evidence.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


